Citation Nr: 1823847	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  16-61 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for right knee instability prior to May 13, 2015.

3.  Entitlement to an evaluation in excess of 10 percent for right knee arthritis prior to May 13, 2015.

4.  Entitlement to an initial compensable evaluation for limitation of extension, right knee prior to May 13, 2015.

5.  Entitlement to an initial rating in excess of 30 percent for right knee status post total knee replacement (TKR) from July 1, 2016 to September 19, 2017 (following a period of a temporary 100 percent rating from May 13, 2015 to July 1, 2016), and in excess of 60 percent from September 20, 2017.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Samuel K. Richardson, Agent


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in which the RO denied an increased rating for bilateral hearing loss, right knee instability, right knee arthritis, and entitlement to a TDIU.  The Board finds the Veteran's notice of disagreement sufficient to extend to the rating assigned his right knee arthritis manifested by limitation of flexion that was also adjudicated in the November 2013 rating decision. 

In a July 2014 rating decision, the RO granted service connection for limitation of extension, right knee with a noncompensable evaluation effective March 12, 2014, denied an increased evaluation for bilateral hearing loss, right knee arthritis, and right knee instability.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran did not receive the maximum increase available, the issue of entitlement to an increased rating for right knee arthritis, right knee instability, and limitation of extension, right knee remains on appeal.  As such, the Board has modified the issue above.

In a September 2015 rating decision, the RO granted a temporary 100 percent rating for the Veteran's right knee status post TKR (previously rated for right knee disability as:  Diagnostic Code (DC) 5024-5260 arthritis, DC 5003-5257 instability, and DC 5003-5261 limitation of extension) effective May 13, 2015 and an evaluation of 30 percent from July 1, 2016.  The Board notes that from May13, 2015 the Veteran's right knee disability has been rated under DC 5055.  See 38 C.F.R. § 4.71a (2017).

In a November 2017 rating decision, the RO, in pertinent part, granted an increased rating of 60 percent for the Veteran's right knee status post TKR effective September 20, 2017 and denied entitlement to a TDIU.  As noted above, the Veteran did not receive the maximum increase available and the issue of entitlement to an initial rating in excess of 30 percent prior to September 20, 2017 for right knee status post TKR and in excess of 60 percent from September 20, 2017 remains on appeal.  As such, the Board has included the issue above.

The issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to May 13, 2015, the Veteran's right knee disability was manifested by slight instability and laxity.

2.  Prior to May 13, 2015, the Veteran's right knee disability was manifested by limitation of motion due to pain on flexion, but not to the extent that flexion was limited to 30 degrees or less.

3.  Prior to May 13, 2015, the Veteran's right knee disability was not manifested by limitation of motion including due to pain on extension until July 12, 2014 when extension was limited by pain to 15 degrees, but not beyond that point.  

4.  From July 1, 2016 to September 19, 2017 (following a period of a temporary 100 percent rating from May 13, 2015 to July 1, 2016), the Veteran's right knee status post TKR was manifested by no more than intermediate degrees of residual weakness, pain or limitation of motion.

5.  From September 20, 2017 the Veteran's right knee status post TKR manifested in severe painful motion and severe weakness.

6.  The Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right knee instability prior to May 13, 2015 is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5257 (2017).

2.  A rating in excess of 10 percent for right knee arthritis based on limitation of flexion prior to May 13, 2015 is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5024-5260 (2017).

3.  An initial 20 percent rating for limitation of extension, right knee, is warranted from July 12, 2014 to May 12, 2015, but not prior to that time.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5261 (2017).

4.  A rating in excess of 30 percent for right knee status post TKR from July 1, 2016 to September 19, 2017 (following a period of a temporary 100 percent rating from May 13, 2015 to July 1, 2016), is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2017).

5.  A rating in excess of 60 percent for right knee status post TKR from September 20, 2017, is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2017).

6.  The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, such as here, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Court also has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Further, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that in addressing the nature of any flare-ups examiners must address the frequency, duration, characteristics, severity, and functional loss due to the flare-up.  However, to the extent that the examinations were inadequate prior to the current time period, remanding for another VA knee examination would not remedy the lack of testing performed for that time period.  With regard to the current time period and as set forth below, a higher rating is not permitted under the rating schedule.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Right Knee Prior to May 13, 2015

Prior to May 13, 2015, the Veteran's right knee disability was rated under three separate DCs, DC 5024-5260 for arthritis manifested by limitation of flexion, DC 5003-5257 for instability, and DC 5003-5261 for limitation of extension.

DC 5003 provides that degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, a 10 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id.

Under DC 5260, a 0 percent rating is assigned for flexion limited to 60 degrees.  A 10 percent disability rating is assigned for flexion limited to 45 degrees, a 20 percent disability rating is assigned for flexion limited to 30 degrees, and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  DC 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

DC 5257 assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

The Board notes that Diagnostic Codes 5258-59, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The VA Office of General Counsel has stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  The removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  VAOPGCPREC 9-98 (Aug. 14, 1998).  However, the symptoms may not duplicate symptoms already compensated under another code.  VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004.  Id.  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  The limitation of flexion and extension must be compensable in both planes in order to warrant separate ratings.  Id.

The Veteran underwent a VA examination in September 2012.  The examiner provided a diagnosis of right knee arthritis.  The Veteran did not report flare-ups.  Range of motion (ROM) testing indicated right knee flexion 0 degrees to 65 degrees, with painful motion at 60 degrees.  There was no limitation of extension noted.  There was no painful motion on extension noted.  ROM on repetitive use testing (times 3) did not result in additional limitation in ROM.  The Veteran's functional loss was noted as less movement than normal, weakened movement, pain on movement, and swelling.  Tenderness or pain to palpation was noted.  Muscle strength testing indicated normal strength.  Joint stability testing indicated normal results.  No patellar subluxation or dislocation was noted.  No additional conditions were noted.  The Veteran had not undergone a TKR or other knee surgery.  No additional findings, complications, conditions, signs and/or symptoms were noted.  The Veteran did not use any assistive devices.  Diagnostic testing indicated degenerative arthritis of the right knee.  There was no x-ray evidence of patellar subluxation.  The examiner noted that the Veteran's knee condition impacted his ability to work, in that he lost his job as a bus driver because he could not climb the ladder and jump off the back of the bus.

A VA Disability Benefits Questionnaire (DBQ) for knee and lower leg conditions was completed in December 2012.  The examiner indicated a diagnosis of right knee degenerative arthritis and right knee chronic medial meniscal tear.  The examiner noted the Veteran had a history of recurrent locking of the right knee while in service treated with a cast on numerous occasions.  The Veteran reported flare-ups when walking greater than two blocks, pain, and inability to squat.  ROM testing indicated right knee flexion 0 degrees to 100 degrees, with painful motion at 95 degrees.  Right knee extension was noted as 0 degrees to 10 degrees, with painful motion at 15 degrees.  Repetitive testing was not conducted.  The examiner noted functional loss of the right knee as less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, deformity, atrophy of disuse, and disturbance of locomotion.  Tenderness or pain to palpation was noted.  Strength testing was not conducted.  Anterior instability was noted as 2/5 on a 5/5 scale indicating active movement with gravity eliminated.  Posterior instability was normal.  Medial-lateral instability was noted as 2/5 on a 5/5 scale indicating active movement with gravity eliminated.  There was no evidence of patellar subluxation/dislocation.  The Veteran was noted as having a right meniscal tear with frequent episodes of joint locking.  The Veteran had not undergone surgery of the right knee.  Other pertinent physical findings were noted as valgus thrust in gait secondary to loss of medial joint space.  The Veteran used crutches occasionally and a cane regularly for ambulation.  The examiner noted severe degenerative arthritis.

The Veteran underwent a VA examination on July 12, 2014.  The examiner provided a diagnosis of right knee arthritis and right knee instability.  The Veteran reported that his right knee instability and arthritis had continued to get progressively worse.  He reported pain over the medial and lateral side of the knee.  He also reported that his knee gave out on him periodically.  The Veteran reported that his symptoms were worse with activity and improved with rest.  The Veteran reported he had multiple injections into his knee which brought minimal relief.  The Veteran reported that he had arthroscopic surgery in the 1990s and currently used a knee brace and cane for assistance with ambulation.  The Veteran reported he was considering TKR surgery.  The Veteran reported flare-ups as acute increase in symptoms approximately once per week with episodes lasting approximately one day and resolved with rest.  ROM testing indicated right knee flexion 0 degrees to 85 degrees, with painful motion at 70 degrees.  Right knee extension was 0 degrees to 5 degrees with painful motion at 15 degrees.  Repetitive testing (time 3) did not result in additional limitation in ROM.  Functional loss and/or functional impairment were noted as less movement than normal, pain on movement, swelling, instability of station, and disturbance of locomotion.  Pain on palpation was noted.  Muscle strength testing indicated normal results.  Joint stability testing was noted as 1/5 on a 5/5 scale for anterior, posterior, and medial-lateral instability, indicating palpable or visible muscle contraction, but no joint movement.  No patellar subluxation/dislocation was noted.  No additional conditions were noted.  The Veteran had not had a TKR.  The Veteran reported he had arthroscopic debridement in the early 1990s, but could not recall the exact year.  No residual signs or symptoms due to arthroscopic or other knee surgery were noted.  The examiner noted the Veteran had a scar, but it was not painful, unstable or greater than 39 square centimeters (6 square inches).  The Veteran used braces and a cane regularly for extended ambulation.  Diagnostic testing revealed degenerative arthritis of the right knee.  There was no x-ray evidence of patellar subluxation.  The examiner noted that the Veteran's knee condition impacted his ability to work in that he was forced to retire due to his knee symptoms.  The examiner further noted that it was impossible to state, without speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.

Private treatment records showed the Veteran had a history of treatment for right knee pain.

A higher rating based on impairment of flexion is not warranted for the time period in question.  The evidence does not reflect that there was compensable limitation of flexion based on DC 5260, as flexion was between 65 and 100 degrees.  However, the Veteran was compensated for instances of pain with flexion with the assigned 10 percent rating.  See 38 C.F.R. § 4.40.  The Veteran did not report flare-ups of the right knee that reduced range of motion to more nearly approximate the 30 degrees flexion that warrant a higher 20 percent rating under DC 5260.  However, as of July 12, 2014, but not before, when there was no impairment of extension, the Veteran's extension was limited to 20 degrees warranting a 20 percent, but not higher rating as there was no indication that the Veteran suffered from flare-ups which resulted in limitation of extension more nearly approximating a higher rating under DC 5261 before July 2014 or after that date.

With regard to meniscal impairment, on the July 2012 examination, locking of the knee was noted, but not on the other evaluations.  Further, no effusion has been shown and the Veteran's pain is already compensated under DC 5260.  Thus, frequent episodes of locking, pain, and effusion into the joint is not shown for a rating under DC 5258.

With regard to lateral instability or subluxation under DC 5257, initially, it is noted that the Veteran did not have subluxation of the right knee.  Medial-lateral instability was noted as to 1/5 on a 5/5 scale, but no higher.  Moreover, in August 2016, as noted below, an examiner noted that the history of was of slight lateral instability.  As such, a rating in excess of 10 percent is not warranted as moderate impairment was not shown.

Additionally, the evidence of record does not show that the Veteran's right knee disability was manifested by ankylosis; removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.  Therefore additional higher ratings under DC 5256; DC 5259; DC 5262; and DC 5263 are not for application.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert.  In this case, the preponderance of the evidence is against a rating in excess of 10 percent for right knee instability or in excess of 10 percent for right knee arthritis based on impairment of flexion, but the evidence supports a 20 percent rating but no higher for impairment of extension as of July 12, 2014, but not before that time.

Right Knee from July 1, 2016 to September 19, 2017

From July 1, 2016 to September 19, 2017, the Veteran's right knee disability, right knee status post TKR, was rated as 30 percent disabling (following a period of a temporary 100 percent rating from May 13, 2015 to July 1, 2016), under DC 5055.  38 C.F.R. § 4.71a.

Under this code, a 100 percent evaluation may be assigned one year following implantation of prosthesis.  A 60 percent evaluation may be assigned for knee replacement (prosthesis) with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to DCs 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Private treatment records showed the Veteran had a history of treatment for right knee pain and underwent a right TKR in 2015.

The Veteran underwent a VA examination in August 2016.  The examiner provided a diagnosis of right knee joint osteoarthritis.  The Veteran reported that his right knee was unstable.  He reported that he had fallen on occasion and sometimes used a walker and a cane.  The Veteran reported he took medication for pain and that his average pain daily is a 4/10 but up to an 8/10 on a 10/10 scale.  The Veteran reported that his pain could be sharp.  He reported that he had not used a brace since his surgery in 2015.  The Veteran reported that his pain could wake him from his sleep and it hurt to climb stairs and perform daily activities around the home.  The Veteran reported that after his surgery, he had to prop his leg up when he had pain to prevent it from interfering with his sleep.  ROM testing indicated right knee flexion 0 degrees to 100 degrees, extension 100 degrees to 0 degrees.  Pain was noted on flexion and weight bearing.  There was localized tenderness or pain on palpation noted at the anterior joint line.  No crepitus was noted.  The examiner noted that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited the functional ability with repeated use over a period of time.  The examiner further noted that the examination was not conducted during a flare-up and that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner noted that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit the functional ability with flare-ups.  The examiner noted that additional factors contributing to the Veteran's right knee disability were instability of station, disturbance of locomotion, and interference with standing.  Strength testing results were normal.  No ankylosis was noted.  Joint stability testing indicated no history of recurrent subluxation, history of slight lateral instability, no history of recurrent effusion.  The examiner noted that the Veteran was unable to perform joint stability testing of the right knee due to it being too uncomfortable for the Veteran.  No additional conditions were noted.  The Veteran underwent total knee replacement in 2015 and had chronic residuals consisting of severe painful motion or weakness, and instability.  The Veteran underwent an arthroscopic surgery in 1998.  No other pertinent physical findings, signs or symptoms were noted.  The Veteran did have a scar that was not painful, unstable, or having a total area equal to or greater than 39 square centimeters (6 square inches).  The Veteran's scar measured 20.2 centimeters in length by 0.4 centimeters in width.  The Veteran used a cane regularly and a walker occasionally for ambulation.  Imaging studies indicated degenerative arthritis of the right knee and status post right total knee replacement.  The examiner noted that the Veteran's knee condition impacted his ability to perform any type of occupation task as employment was not expected nor anticipated in the 78 year old Veteran.

In light of the evidence of record and applicable law, the Board finds that the Veteran's residuals of a right knee injury, status post TKR is appropriately evaluated as 30 percent disabling from July 1, 2016 to September 19, 2017.  The objective findings of record do not reflect more than intermediate degrees of residual weakness, pain or limitation of motion to warrant a higher rating under Diagnostic Code 5055.  A higher rating contemplates chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Although the Veteran reported severe pain, on examination even with pain, his range of motion was past the point of even a 10 percent compensable rating on either flexion or extension.  

The Board finds that the manifestation of the Veteran's right knee disability from July 1, 2016 to September 19, 2017 is indicative of an intermediate rather than severe level of symptomatology, and the 30 percent evaluation adequately addresses the functional impairment caused by his right knee disability.

The Board has considered whether evaluating the right knee disability by analogy would yield a higher evaluation than the single rating under Diagnostic Code 5055.  However, separate ratings would not result in an evaluation greater than the 30 percent he received for the period from July 1, 2016 to September 19, 2017.  The objective evidence does not show limitation of motion of the right knee to 45 degrees of flexion or 10 degrees of extension to warrant a compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this regard, the Veteran's right knee was shown to have, at worst, 0 degrees of extension and 100 degrees of flexion, with pain on flexion and weight bearing.  Extension was full and even if a 10 percent compensable rating was assigned based on painful flexion, this rating is lower than the 30 percent rating.  The examiner was unable to perform stability testing.  Assuming the prior level of instability, the combined rating based on painful flexion and instability is still lower than the assigned 30 percent rating which is specified for residual disability following a TKR.  Moreover, as the objective evidence does not show ankylosis, a higher rating under DC 5256 is not warranted.  38 C.F.R. § 4.71a.  DC 5262 is inapplicable as he does not have impairment of the tibia and fibula.  Thus, the 30 percent rating assigned from July 1, 2016 to September 19, 2017 already took into account his painful motion in the right knee.  

The Board concludes that the medical findings on examination are of greater probative value than any lay assertions regarding the severity of the right knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for the right knee disability, status post TKR from July 1, 2016 to September 19, 2017.

Right Knee from September 20, 2017

From September 20, 2017, the Veteran's right knee status post TKR was rated as 60 percent disabling under Diagnostic Code 5055.  Under this code, as noted above, a 100 percent evaluation may be assigned one year following implantation of prosthesis.  A 60 percent evaluation may be assigned for knee replacement (prosthesis) with chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The Veteran underwent a VA examination in November 2017.  The examiner provided a diagnosis of right knee tendonitis/tendonosis, right knee joint osteoarthritis, and right knee status post TKR.  The Veteran reported flare-ups as 7/10 right knee retropatellar aching pain flaring to 10/10 "stabbing pain just getting out of bed in the morning".  The Veteran reported pain medication did not help alleviate his pain.  The Veteran reported he was unable to walk more than 30 yards at a time without stopping to rest.  ROM testing indicated right knee flexion 10 degrees to 90 degrees and extension 90 degrees to 10 degrees.  The examiner noted that the ROM itself contributed to functional loss as the Veteran was unable to climb as well as descend stairs and ladders.  There was evidence of pain on weight bearing.  Localized tenderness or pain on palpation was noted as retropatellar.  Crepitus was noted.  The examiner noted that the Veteran was unable to perform repetitive use testing as his right knee was too painfully weak.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner further noted that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over time as the Veteran was not having a flare of pain on examination.  The examiner further noted that the examination was medically consistent with the Veteran's statements describing flare-ups.  The examiner further noted that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with flare-ups.  The examiner noted that additional factors contributing to the Veteran's right knee disability were instability of station, disturbance of locomotion, and interference with standing.  Strength testing revealed flexion 4/5 and extension 4/5 on a 5/5 scale, indicating active movement against some resistance.  The examiner noted a reduction in muscle strength entirely due to the Veteran's right knee condition.  No muscle atrophy was noted.  No ankylosis was noted.  Joint stability testing indicated no history of recurrent subluxation, lateral instability, or recurrent effusion.  The Veteran's anterior instability (Lachman test) was normal. His posterior instability (Posterior drawer test) was normal.  Medial instability testing revealed a 1+ (0-5 millimeters).  Lateral instability revealed a 1+ (0-5 millimeters).  The Veteran underwent total knee replacement surgery for the right knee in 2015 with chronic residuals consisting of severe painful motion or weakness.  The Veteran underwent arthroscopic surgery in service with residuals of painful motion and weakness.  The Veteran had a scar noted as not painful or unstable.  The scar measured 21 centimeters in length by 0.5 centimeters in width.  The Veteran did not use assistive devices.  Imaging studies revealed degenerative arthritis of the right knee and severe osteoarthritis.  The examiner noted that the Veteran's right knee disability impacted his ability to perform occupational tasks.  The examiner noted that the Veteran was unable to walk greater than 30 yards at a time without stopping to rest.  The examiner provided that clerical as well as sedentary occupations are otherwise neither limited nor precluded by the Veteran's service-connected knee conditions; but would possibly be impaired by the Veteran's cerebrovascular accidents which might be claimed as being due to service-connected diabetes mellitus Type II, which may in turn, have resulted in mild dementia.

A 60 percent rating is the maximum rating under DC 5055.  A higher rating is not warranted because the rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162 to 5164 (amputation at the middle or lower thirds of the thigh; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action all warrant a 60 percent evaluation).  The Board does not doubt that the Veteran has significant functional impairment due to his right knee, as substantiated in the record; however, the rating schedule has placed a limitation on the maximum available rating for the right knee impairment.  

In light of the evidence of record and applicable law, the Board finds that the Veteran's residuals of a right knee injury, status post TKR is appropriately evaluated as 60 percent disabling from September 20, 2017.  

III.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  

On January 2013, the Veteran's claim for a TDIU was received.  For the entire appeal period, he has met the schedular rating for a TDIU, despite rating changes for his right knee.  He is also service-connected for flat feet (30 percent); sacroiliac joint disability (20 percent); diabetes mellitus, type II (20 percent); left knee disability (10 percent); hearing loss (10 percent); tinnitus (10 percent); and erectile dysfunction (0 percent).

The Veteran is currently retired, but reported that he was no longer able to work as a school bus driver due limitation of his lower extremities such as being able to drive for a long time and climb the stairs.  

The September 2012 VA examination indicated that the Veteran lost his employment as a bus driver because he could not jump off the back of the bus or climb the ladder.  In December 2012, it was noted that the Veteran's right knee disability did not impact employment, but no rationale was provided.  In October 2013, a VA examiner essentially indicated that physical employment was precluded due to the Veteran's knees, but sedentary employment was not precluded.  In July 2014, the VA examiner noted that the Veteran had to retire due to his knees.  In August 2016, it was noted that employment was not expected or anticipated for the Veteran.  On examination in November 2017, the VA examiner indicated that the service-connected feet and knee disabilities severely impair the Veteran's ability to perform certain types of jobs; however, sedentary employment is feasible.  

Since the Veteran met the schedular criteria, per 38 C.F.R. § 4.16(a), the issue is whether his service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record indicates that the Veteran's multiple orthopedic disabilities impair his ability for physical employment, although some VA examination reports noted the possibility of sedentary employment.  However, it appears that these VA examination reports did not consider all of the Veteran's service-connected disabilities.  The Board has considered the cumulative effect of all of the Veteran's disabilities as well as his credible statements.  The Board has also considered the Veteran's report that his work experience from 2001 to 2012 was that of a bus driver and that his education level is two years of college.  See VA Form 21-8940, dated in September 2017.  In viewing the medical and other relevant evidence of record, as well as the Veteran's statements, the Board finds that a TDIU is warranted.  In considering his disabilities cumulatively, the Board finds that the Veteran is unemployable based on the nature and severity of the service-connected disabilities.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.

ORDER

Entitlement to an evaluation in excess of 10 percent for right knee instability prior to May 13, 2015 is denied.

Entitlement to an evaluation in excess of 10 percent for right knee arthritis based on impairment of flexion prior to May 13, 2015 is denied.

Entitlement to an initial compensable evaluation prior to July 12, 2014 for limitation of extension, right knee, is denied.

Entitlement to an initial 20 percent rating from July 12, 2014 for limitation of extension, right knee is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for right knee status post total knee replacement from July 1, 2016 to September 19, 2017 (following a period of a temporary 100 percent rating from May 13, 2015 to July 1, 2016), and in excess of 60 percent from September 20, 2017, is denied.

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss has worsened.  Throughout the rating period on appeal, the Veteran's service-connected bilateral hearing loss has been rated at 10 percent under DC 6100.  38 C.F.R. § 4.85 (2017).  Additionally, the Veteran was provided VA audiological examinations in September 2013, October 2013, and July 2014.  

As the Veteran's bilateral hearing loss may have potentially worsened since it was last evaluated in July 2014, another examination is warranted to assess the present severity of the hearing loss.  See id.  Thus, a VA examination is necessary to determine whether the Veteran's service-connected bilateral hearing loss has worsened.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Schedule the Veteran for a VA audiological examination with an appropriate VA examiner to address the current severity of the Veteran's service-connected bilateral hearing loss.

2.  After completion of the above, readjudicate the Veteran's bilateral hearing loss claim in light of all of the evidence of record.  If any benefit sought is not granted in full, the Veteran must then be furnished an appropriate supplemental statement of the case and be afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


